Citation Nr: 0306226	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in 
September 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana, which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran served in the Republic of Korea (South Korea) 
from December 13, 1968 to January 5, 1970, during which time 
he was assigned to the 2nd Battalion, 72nd Armor, 2nd Infantry 
Division. 

2.  The veteran's unit was likely exposed to herbicides when 
it was stationed in the Republic of Korea in 1968 and 1969.  

3.  The veteran likely developed prostate cancer as a result 
of herbicide exposure sustained during military service in 
the Republic of Korea. 


CONCLUSION OF LAW

Service connection for prostate cancer is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers prostate 
cancer, which was incurred in or as a result of service, due 
to exposure to herbicides.  Specifically, the veteran 
contends that the unit he was assigned to while stationed in 
South Korea was expose to the herbicide Agent Orange.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation during service 
of a pre-existing injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was sustained in service 
is not enough; there must be chronic disability resulting 
from that in-service injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be presumed to have been exposed to certain 
herbicides, such as Agent Orange, if the veteran suffers from 
one of the presumptive diseases listed under 38 C.F.R. 
§ 3.309(e) and served in Vietnam during the period January 9, 
1962 through May 7, 1975.  See also 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6); McCartt v. West, 12 Vet. App. 
164 (1999).  The presumptive diseases include prostate 
cancer, which shall be granted if such disease manifests 
itself to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

As the veteran did not serve in Vietnam, he is not entitled 
to presumptive service connection for prostate cancer as a 
result of herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  However, even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In considering the 
veteran's claim for service connection on a direct basis, the 
Board takes note that pursuant to 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), VA has acknowledged that scientific data exists to 
link herbicide exposure to the development of prostate 
cancer.  

The veteran's personnel records reveal that he was assigned 
to the 2nd Battalion, 72nd Armor, 2nd Infantry Division when he 
was stationed in the Republic of Korea from December 13, 1968 
to January 5, 1970.  The claims file contains new evidence - 
consisting of Defense Department briefing presented to the 
Committee on Veterans Affairs, U.S. House of Representatives 
and guidance from the Veterans Benefits Administration - 
which indicates that the veteran's unit was likely exposed to 
herbicides in South Korea during the time he was stationed 
there.  As such, the Board resolves all reasonable doubt in 
favor of the veteran and finds that he was exposed to 
herbicides during service.  While this evidence was received 
by VA when the case was in the custody of the Board, and 
neither the veteran nor RO had the opportunity to review 
these documents, adjudication of this appeal by the Board 
poses no risk of prejudice to the veteran because such 
evidence has been considered in a light most favorable to 
him.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file includes private and VA medical records 
showing that the veteran was initially diagnosed with 
prostate cancer 1996.  A December 2002 VA opinion prepared by 
a VA health professional states that "it is my opinion that 
[the veteran's] Agent Orange exposure is in all probability 
the cause of his very virulent form of metastatic prostate 
cancer."  The opinion further states that "[i]n my 
professional opinion, it is as likely as not that the 
exposure to Agent Orange while [on] active duty [in the] 
military can be directly linked to the cause of [the 
veteran's] prostate cancer."  

A December 2002 letter from a private physician, J.R.M., 
M.D., states that he had treated the veteran and believes 
that "the evidence strongly supports the likelihood that 
Agent Orange and/or other herbicides to which he was exposed 
while in the military in Korea are the direct cause of his 
prostate cancer . . . [and that] there is no other plausible 
causative agent with a greater probability than that of Agent 
Orange."   The physician further states that "Agent Orange 
must be considered as the cause of [the veteran's] prostate 
cancer on a more probable than not basis."  

After review of the evidence of record in conjunction with 
the applicable laws and regulations, the Board must conclude 
that service connection for prostate cancer is warranted.  
This conclusion is based on the evidence, which indicates 
that the veteran was likely exposed to herbicides during his 
service in South Korea and contains medical opinions stating 
that his currently diagnosed prostate cancer is more likely 
than not related to such exposure in service.  As there is no 
evidence of record to contradict or discredit the substantial 
evidence in favor of the veteran's claim, the Board finds 
that service connection for prostate cancer in warranted.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
In the present case, the veteran was notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the rating decision and 
statement of the case have informed the appellant of the 
information and evidence necessary to substantiate his claim, 
and have therefore satisfied the notification requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  In response, the Veteran was able to identify 
additional evidence that was thereafter obtained, which 
supports a grant of benefits in the present case.
 
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, private treatment records, 
VA clinical records, and documents from the Committee on 
Veterans Affairs, U.S. House of Representatives.  The Board 
has reviewed all of the evidence and finds it adequate for 
purposes of this appeal.  In short, attempts have been made 
to secure all relevant records identified by the veteran (as 
documented in the record) and the Board is unaware of any 
additional evidence that should be obtained prior to 
proceeding with this appeal. 

The Board finds that the medical evidence of record contains 
the findings necessary to apply the pertinent law, and that 
the record as it stands is adequate to allow for review of 
the claim herein addressed and that no further action is 
necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to service connection for prostate cancer is 
granted. 



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

